DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Supplementary European Search Report dated November 9, 2021 cites WO 2018/151565 A1 and specifically English translation US 2019/387508 A1 as allegedly teaching the claimed invention.  Examiner disagrees for at least the following reasons.  Examiner reproduces the alleged rejection with Examiner’s comments in brackets.
 	A method performed by a terminal in a communication system ( Fig. 34), the method comprising:
receiving, from a base station, configuration information via radio resource control, RRC, signaling (par.[0098] and [0190] );  [Examiner notes that the prior art does not teach any RRC signaling at the paragraphs cited, rather, para. 0098 refers to higher layer signaling]
identifying whether information on a guardband is included in the configuration information (Table 3 and par. [0098]); 
receiving, from the base station, control information including bitmap information indicating an available resource block, RB, set identified based on a channel access procedure among RB sets, wherein the RB sets are determined based on the 
[Examiner notes that the prior art only mentions a “CAP (Channel Access Procedure)” at para. 0060, and does not tie this to any RB sets, nor control information as claimed.  Furthermore, the citations do not mention any RB sets as claimed.  Examiner notes that the optional phrase “in case” has been amended to the definite phrase “based on” in the instant application]
receiving, from the base station, data based on the bitmap information (par. [0300]-[0302]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463